Case 6:17-cv-01164-GKS-GJK Document 93 Filed 11/28/18 Page 1 of 11 PageID 851




                             IN THE UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                      ORLANDO DIVISION

   STEVE WENTZ,

           Plaintiff,

   v.                                                  CASE NO: 6:17-cv-01164-ORL-18GJK

   PROJECT VERITAS, a Virginia
   Corporation; JAMES O’KEEFE III;
   ALLISON MAASS; and BREITBART
   NEWS NETWORK, LLC, a Delaware
   company,

         Defendants.
   __________________________________/

                 DEFENDANTS’ MOTION TO COMPEL DISCOVERY
             RESPONSES FROM PLAINTIFF AND FOR RULE 37 SANCTIONS

           Defendants, Project Veritas, James O’Keefe III (“O’Keefe”), and Allison Maass

   (“Maass”) (collectively, the “Defendants”), pursuant to Federal Rules of Civil Procedure 26

   and 37 and Local Rule 3.04, respectfully request the Court enter an Order compelling the

   production of documents responsive to Defendants’ August 24, 2018 Request for Production

   Number 6 and a fulsome answer to Defendants’ August 24, 2018 Interrogatory Number 24,

   and ordering Plaintiff to reimburse Defendants’ their reasonable attorneys’ fees in obtaining

   this relief, and state:

                               Introduction and Summary of Argument

           Defendants served Request for Production Number 6 and Interrogatory Number 24

   (the “Discovery Requests”) on August 24, 2018, which asked Plaintiff to identify meetings

   with several individuals and entities, including Lauren Windsor, and sought copies of any
Case 6:17-cv-01164-GKS-GJK Document 93 Filed 11/28/18 Page 2 of 11 PageID 852




   documents regarding those meetings or communications. The Discovery Requests targeted

   information that is relevant to Defendants’ affirmative defense that this lawsuit was filed in

   violation of Florida’s anti-SLAPP statute. Plaintiff initially objected to the Discovery

   Requests as overbroad, vague, and lacking adequate definitions, and Defendants agreed to

   narrow the Discovery Requests during the Rule 37(a)(1) and Local Rule 3.01(g) conferral.1

   Plaintiff responded to the narrowed Discovery Requests on October 10, 2018, stating he “has

   no documents responsive to this request” and “that there are no such communications.”2

           In preparation for a Rule 30(b)(6) deposition set in this case, Defendants learned Ms.

   Windsor was deposed in a case brought by Democracy Partners, LLC against Project Veritas

   Action Fund on July 18, 2018.3 At that deposition, Ms. Windsor testified under oath that she

   (1) met with Mr. Wentz twice in person and spoke with him on the phone several times about

   the investigation underlying this lawsuit; (2) preserved emails to and from Mr. Wentz to set

   up those meetings; and (3) exchanged email and telephone correspondence with Plaintiff’s

   counsel in this case.4 Assuming Ms. Windsor did not perjure herself before the United States

   District Court for the District of Columbia – something she does not appear to have any

   reason to do here – Mr. Wentz’s and his counsel’s responses to the Discovery Requests are

   patently evasive, designed to prevent Defendants from discovering relevant and probably

   admissible information and evidence in this lawsuit, and subject to sanctions. On further
   1
     Email Correspondence between counsel dated October 10, 2018, attached as Exhibit “A.” Exhibit
   “A” contains undersigned counsel’s initial email dated September 27, 2018, identifying the
   agreements reached on conferral (black text), as well as Plaintiff’s counsel’s supplemental responses
   to the narrowed Discovery Requests (red text in original document, also highlighted here for Court’s
   convenience).
   2
     Ex. “A,” p. 2.
   3
     Democracy Partners, LLC v. Project Veritas Action Fund, Case No.: 1:17-CV-1047-ESH, currently
   pending in the United States District Court for the District of Columbia.
   4
     Excerpt Dep. Tr. Lauren Windsor, July 18, 2018, pp. 193-96 (attached as Exhibit “B”).


                                                    2
Case 6:17-cv-01164-GKS-GJK Document 93 Filed 11/28/18 Page 3 of 11 PageID 853




   conferral before the filing of this Motion, Plaintiff’s counsel admitted that these documents

   exist, but they had unilaterally determined they are not relevant to the claims and defenses in

   this lawsuit and therefore not responsive to the Discovery Requests.

          Defendants pled as an affirmative defense that this lawsuit is an improper attempt to

   curtail public participation under Florida’s anti-SLAPP statute, and communications with

   other litigants and their lawyers against Defendants about this lawsuit are clearly relevant to

   that issue. Even were that not the case, Plaintiff cannot unilaterally parse so narrowly what

   information is relevant to the claims and defenses here, and has no reasonable basis to

   withhold these documents under the broad interpretation of Rule 26. The Court should

   compel the production of these documents, a fulsome answer to the interrogatory, and

   sanction Plaintiff and his counsel for this abuse of the discovery process.

                              Argument and Memorandum of Law

          I.      Legal Standard.

          A party is entitled to obtain discovery regarding any non-privileged matter that is

   relevant to any party’s claim or defense. Fed. R. Civ. P. 26(b)(1). Relevant discovery is

   defined broadly as “any nonprivileged matter that is relevant to any party's claim or defense

   and proportional to the needs of the case.” Id. A party may move for an order compelling

   disclosure or discovery, and the court has broad discretion to compel or deny discovery. Fed.

   R. Civ. P. 37; Josendis v. Wall to Wall Residence Repairs, Inc., 662 F.3d 1292, 1306 (11th

   Cir. 2011); United Surgical Assistants, LLC v. Aetna Life Ins. Co., 2015 WL 5781098 (M.D.

   Fla. Sept. 30, 2015). When a party fails to provide discovery responses or produce

   documents, the Court may impose sanctions including requiring the failing party or his



                                                  3
Case 6:17-cv-01164-GKS-GJK Document 93 Filed 11/28/18 Page 4 of 11 PageID 854




   counsel to pay the reasonable attorneys’ fees and expenses caused by the failure. Fed. R. Civ.

   P. 37(a)(5). An “evasive or incomplete disclosure, answer, or response must be treated as a

   failure to disclose, answer, or respond.” Fed. R. Civ. P. 37(a)(4).

              II.     The Discovery Requests, Plaintiff’s Objections, and Conferral.

              Defendants have been sued around the country for reporting stories – like the one at

   issue in this lawsuit – that caused embarrassment for public officials and institutions exposed

   for fraud, abuse, waste, and impropriety. Defendants suspect the plaintiffs in these various

   lawsuits – potentially with help, assistance, and funding from other entities and institutions –

   coordinate, strategize, and share information with each other in an effort to quash

   Defendants’ first-amendment rights by forcing them to spend time and resources defending

   lawsuits instead of furthering their journalistic mission. Many of these communications,

   which we now know exist, are relevant and potentially admissible at trial, particularly in

   support of the defense that this lawsuit violates Florida’s Anti-SLAPP statute prohibiting

   strategic lawsuits against public participation.5

              As such, Defendants served in this case the following Discovery Requests (to which

   Plaintiff initially objected):

                      Request No. 6. Copies of all documents including, but not limited
                      to, emails, texts, or written correspondence in any format, by
                      plaintiff or his lawyers with Georgetown, Lauren Windsor, Yael
                      Bromberg, any Georgetown law students, Aderson Francois, Rober
                      Creamer, Joseph Sandler, Dara Lindebaum, Democracy Partners,
                      Mike Lux Media (MLM), Lady Libertine, and/or the Undercurrent.

                      Objection. This request is overbroad, not limited to the subject
                      matter of the complaint, and not relevant to the current pending
                      claims and defenses. This request is also vague, ambiguous, and

   5
       § 768.295, Fla. Stat.


                                                    4
Case 6:17-cv-01164-GKS-GJK Document 93 Filed 11/28/18 Page 5 of 11 PageID 855




                        fails to particularize what is seeks. Furthermore, Defendant fails to
                        define Georgetown, Democracy Partners, Mike Lux Media
                        (MLM), Lady Libertine, and/or The Undercurrent.


                        Interrogatory No. 24. Please list every instance by date and time
                        that plaintiff or his lawyers met with in person or communicated
                        with, by phone or any other communication device, Georgetown,
                        Lauren Windsor, Yael Bromberg, any Georgetown law students,
                        Aderson Francois, Robert Creamer, Joseph Sandler, Dara
                        Lindebaum, Democracy Partners, Mike Lux Media (MLM), Lady
                        Libertine, and/or The Undercurrent.

                        Objection. First, Plaintiff respectfully objects to the timeframe
                        from 1990 to the present as overly broad. Second, this request fails
                        to define “Georgetown,” “Democracy Partners,” “Mike Lux Media
                        (MLM),” “Lady Libertine,” and/or “The Undercurrent.” Third, this
                        request is wholly irrelevant to Plaintiff’s claims for defamation or
                        recording Plaintiff in violation of state and federal law or any of
                        Defendants’ affirmative defenses. For example, Plaintiff or his
                        lawyers may have spoken to a Georgetown law student in 1990
                        about topics unrelated to Project Veritas. Furthermore, even if
                        Plaintiff had spoken to one of these persons or entities about
                        Project Veritas or the video, it would not be relevant to Plaintiff’s
                        claims or Defendant’s defenses. This request will not resolve the
                        issue in this case. Finally this request is simply harassing and a
                        fishing expedition.

             On September 26, 2018, undersigned counsel conferred with Plaintiff’s counsel to

   resolve these objections and agreed to the following limitations: (1) that the requests sought

   only documents or information “related to the claims and defenses in this lawsuit;” (2) that,

   in relation to the entities, the requests sought only documents or information “with that

   entity’s employees or agents in their capacity as agents of the entity;” and (3) providing

   detailed definitions of each entity including hyperlinks to their websites.6 To the narrowed




   6
       Ex. “A,” p. 2.


                                                       5
Case 6:17-cv-01164-GKS-GJK Document 93 Filed 11/28/18 Page 6 of 11 PageID 856




   Discovery Requests Plaintiff responded “Plaintiff has no documents responsive to this

   request” and “there are no such communications.”7

             III.   The Information and Documents are Relevant and Proportional to the
                    Needs of this Case

             Federal Rule of Civil Procedure 26 broadly entitles discovery of “any nonprivileged

   matter that is relevant to any party's claim or defense and proportional to the needs of the

   case.” Fed. R. Civ. P. 26(b)(1). Defendants pled as an affirmative defense that this lawsuit

   violates Florida’s Anti-SLAPP statute, which prohibits strategic lawsuits against public

   participation. (Doc. 82, pp. 11-12 and Doc. 83, pp. 21-22). “It is the intent of the Legislature

   to protect the right in Florida to exercise the rights of free speech in connection with public

   issues, and the rights to peacefully assemble, instruct representatives, and petition for redress

   of grievances before the various governmental entities of this state as protected by the First

   Amendment to the United States Constitution and s. 5, Art. I of the State Constitution. It is

   the public policy of this state that a person or governmental entity not engage in SLAPP suits

   because such actions are inconsistent with the right of persons to exercise such constitutional

   rights of free speech in connection with public issues.” § 768.295, Fla. Stat. In enacting

   Florida’s anti-SLAPP statute, the Legislature found and declared “that prohibiting such

   lawsuits as herein described will preserve this fundamental state policy, preserve the

   constitutional rights of persons in Florida, and assure the continuation of representative

   government in this state.” Id.

             Communications about this lawsuit between otherwise-unrelated plaintiffs who filed

   similar lawsuits against Defendants are – at least – relevant to this affirmative defense and

   7
       Id.


                                                  6
Case 6:17-cv-01164-GKS-GJK Document 93 Filed 11/28/18 Page 7 of 11 PageID 857




   could be relevant for a variety of other reasons. These communications may contain

   admissions, non-privileged information about Mr. Wentz’s thoughts and discussions about

   this lawsuit, or even expose a coordinated effort among a group of otherwise-unrelated

   plaintiffs to ensnare Defendants in expensive litigation to thwart first-amendment rights.

   Whatever the case, these communications and meetings between Mr. Wentz and others about

   this lawsuit are clearly discoverable under Rule 26 and his and his counsel’s flippant

   determination that they are irrelevant and non-responsive, without disclosure that they exist,

   is a flagrant abuse of the discovery process.

          Based on Ms. Windsor’s sworn testimony the communications and meetings were

   directly related to the investigation underlying this lawsuit. Specifically, she testified she

   reached out to Mr. Wentz via email to “get information about the sting that he was involved

   in for the website [presumably Project Veritas Exposed]8.”9 She goes on to testify “[Mr.

   Wentz] had not been aware of the, that it was Allison, per se. And so through our

   conversation he was able to determine that it was Allison Maass.”10 It appears from this

   testimony that not only did Mr. Wentz discuss the investigation underlying this lawsuit with

   Ms. Windsor, she helped him identify a named defendant. It is challenging to imagine a

   communication more germane to a lawsuit than one that identified who to name as a

   defendant in the case.

          Plaintiff’s counsel admits these communications exist, but now after being caught in

   their non-disclosure, contend they are not relevant to the claims and defenses in this case and

   8
     Lauren Windsor, Project Veritas Exposed, https://www.projectveritas.exposed (last visited Nov. 28,
   2018).
   9
     Ex. “B,” p. 196, lns. 3-5.
   10
      Ex. “B,” p. 196, lns. 14-18.


                                                    7
Case 6:17-cv-01164-GKS-GJK Document 93 Filed 11/28/18 Page 8 of 11 PageID 858




   thus not responsive to the Discovery Requests. First, nothing authorizes counsel to make

   such a unilateral and narrow determination of discoverability under Rule 26, especially in

   conjunction with the seemingly unequivocal responses that “Plaintiff has no documents

   responsive to this request” and “there are no such communications.”11 Best and honest

   practice dictates, at the very least, a disclosure that these documents were being withheld so

   that this issue could be timely and efficiently litigated. Second, Plaintiff’s counsel’s after-the-

   fact justification for their responses – that we did not say no documents existed, we said no

   responsive documents existed – is at best an intrepid discovery tactic, at worst intentional

   obstructionism.

              IV.        Sanctions Should be Imposed

              When a motion to compel under Rule 37 is granted the Court “must, after giving an

   opportunity to be heard, require the party or deponent whose conduct necessitated the

   motion, the party or attorney advising that conduct, or both to pay the movant's reasonable

   expenses incurred in making the motion, including attorney's fees” absent circumstances not

   present here. Fed. R. Civ. P. 37(a)(5)(A). Plaintiff and his counsel’s evasive and misleading

   responses to the Discovery Requests made it impossible for Defendants to conduct discovery

   into these issues, and failed to even place Defendants on notice that potentially relevant

   communications existed. Defendants would not even know about these communications but

   for the testimony of an otherwise-unrelated plaintiff in a different lawsuit, which raises

   serious concerns regarding not only Plaintiff and his counsel’s conduct here, but also for the

   candor of their many other discovery responses that “no responsive documents exist.” The


   11
        Ex. “A,” p. 2.


                                                   8
Case 6:17-cv-01164-GKS-GJK Document 93 Filed 11/28/18 Page 9 of 11 PageID 859




   Court should sanction Plaintiff and his counsel for these discovery tactics and order them to

   reimburse Defendants their reasonable attorneys’ fees incurred in conducting the original

   good-faith conferral to resolve their initial objections and all other efforts to obtain the relief

   sought herein.

                    Conferral Pursuant To Rule 37(a)(1) and Local Rule 3.01(g)

          Before filing this motion on September 26 and November 27 and 28, 2018, pursuant

   to Local Rule 3.01(g), Brock Magruder, the Defendants’ counsel, conferred with Jennifer

   Reed, Plaintiff’s counsel, who opposes the requested relief and maintains the documents

   withheld were not subject to disclosure, are not relevant to the claims and defenses in this

   lawsuit, and thus were not responsive to the Discovery Requests.

          WHEREFORE, Defendants respectfully request the Court enter an Order

   (1) compelling the production of documents responsive to Request to Produce Number 6;

   (2) compelling a fulsome answer to Interrogatory Number 24; (3) imposing sanctions against

   Plaintiff and his counsel for these discovery violations; and (4) granting such further relief as

   the Court deems just and proper.

          Respectfully submitted this 28th day of November, 2018,

                                                  /s/ Brock Magruder
                                                  Jason Zimmerman
                                                  Florida Bar No. 104392
                                                  Primary Email Address:
                                                  jason.zimmerman@gray-robinson.com
                                                  Secondary Email Address:
                                                  cindi.garner@gray-robinson.com
                                                  kathy.savage@gray-robinson.com
                                                  Brock Magruder
                                                  Florida Bar No. 112614
                                                  Primary Email Address:
                                                  brock.magruder@gray-robinson.com


                                                   9
Case 6:17-cv-01164-GKS-GJK Document 93 Filed 11/28/18 Page 10 of 11 PageID 860




                                                   Secondary Email Address:
                                                   shawna.tucker@gray-robinson.com
                                                   Jeffrey M. Aaron
                                                   Florida Bar No. 123473
                                                   Primary Email Address:
                                                   jeff.aaron@gray-robinson.com
                                                   GrayRobinson, P.A.
                                                   301 East Pine Street, Suite 1400 (32801)
                                                   P.O. Box 3068
                                                   Orlando, Florida 32802
                                                   Telephone: (407) 843-8880
                                                   Facsimile: (407) 244-5690

                                                   Attorneys for Defendants


                                   CERTIFICATE OF SERVICE

              I HEREBY CERTIFY that on November 28, 2018, I electronically filed the foregoing

    with the Clerk of the Court by using the CM/ECF system, which will forward a true and

    correct    copy   of   the   foregoing   via   email   to   Cynthia     Conlin   &   Associates

    cynthia@conlinpa.com; service@conlinpa.com; parker@conlinpa.com; 1643 Hillcrest Street,

    Orlando, Florida 32803.

                                                   /s/ Brock Magruder
                                                   Brock Magruder
                                                   Florida Bar No. 112614




                                                   10
Case 6:17-cv-01164-GKS-GJK Document 93 Filed 11/28/18 Page 11 of 11 PageID 861




                                INDEX TO EXHIBITS

         Exhibit     Document

         A           Email Correspondence between counsel dated October 10, 2018

         B           Excerpts of Deposition of Lauren Windsor taken July 18, 2018




                                           11
